
	

114 HR 3788 IH: Mobility, Opportunity, and Vocation Enabling Act
U.S. House of Representatives
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3788
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2015
			Mr. Ellison (for himself, Mr. Grijalva, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to develop performance measures for assessing
			 transportation connectivity and accessibility for highway and public
			 transportation systems, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Mobility, Opportunity, and Vocation Enabling Act or the MOVE Act . 2.Establishment of performance measures for transportation accessibility (a)Connectivity and accessibility performance measuresSection 150 of title 23, United States Code, is amended—
 (1)in subsection (c) by adding at the end the following:  (7)Multimodal transportation connectivity and accessibility (A)In generalNot later than 6 years after the date of enactment of the Mobility, Opportunity, and Vocation Enabling Act, the Secretary shall issue such regulations as are necessary to establish performance measures relating to transportation connectivity and accessibility for States and metropolitan planning organizations to use to assess the connectivity and accessibility of roadways, public transit infrastructure, pedestrian and bikeway infrastructure, and other transportation infrastructure.
 (B)ContentThe performance measures required under subparagraph (A) shall include measures to assess— (i)with respect to the general population serviced by a transportation system—
 (I)the change in cumulative access to employment opportunities; (II)multimodal choice and enhanced interconnections among modes to—
 (aa)offer variety of choice between and among modes; (bb)provide accessible and reliable transportation for all users; and
 (cc)encourage travel demand management; and (III)such other areas the Secretary considers appropriate; and
 (ii)with respect to disadvantaged populations serviced by a transportation system— (I)transportation accessibility for disadvantaged populations;
 (II)change in cumulative job accessibility for disadvantaged populations; and (III)such other areas the Secretary considers appropriate.
 (C)Disadvantaged population definedIn this paragraph, the term disadvantaged population means a low-income or minority population, or people with disabilities, as determined by the Secretary.
							; and
 (2)in subsection (d) by striking and (6) and inserting (6), and (7). (b)Title 23 metropolitan planning coordinationSection 134(h)(2)(B) of title 23, United States Code, is amended by adding at the end the following:
				
 (iii)Multimodal transportation accessibility performance targetsSelection of performance targets by a metropolitan planning organization shall be coordinated, to the maximum extent practicable, with the relevant State and providers of public transportation to ensure consistency with section 150(c)(7)..
 (c)Title 49 metropolitan planning coordinationSection 5303(h)(2)(B) of title 49, United States Code, is amended by adding at the end the following:
				
 (iii)Multimodal transportation accessibility performance targetsSelection of performance targets by a metropolitan planning organization shall be coordinated, to the maximum extent practicable, with the relevant State and providers of public transportation to ensure consistency with section 150(c)(7) of title 23..
			
